Exhibit 10.1 (I)


FIRST AMENDMENT
TO
AGREEMENT OF PURCHASE AND SALE (POOL I)


FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (POOL I) (this “Amendment”),
dated as of the ___ day of May 2017, by and between (i) each of the seller
entities set forth on the signature pages hereto (collectively, the “Sellers”),
and (ii) HTA Acquisition Sub, LLC, a Delaware limited liability company (the
“Buyer”).


RECITALS


WHEREAS, the Sellers and the Buyer entered into that certain Agreement of
Purchase and Sale (Pool I), dated as of April 29, 2017 (the “Agreement”);


WHEREAS, Section 2.4(a) of the Agreement provides that the Initial Closing shall
take place on the date that is five (5) Business Days after the satisfaction or
written waiver (to the extent permitted by Applicable Law) of the Initial
Closing Conditions in accordance with Section 5.1 and Section 5.2 of the
Agreement (other than those Initial Closing Conditions that by their nature are
to be satisfied at the Initial Closing, but subject to the satisfaction or
waiver of those Initial Closing Conditions at such time) in respect of
Transferred Assets (under the Agreement and the Other PSAs) having an Allocated
Asset Value of at least $1,400,000,000 in the aggregate under the Agreement and
the Other PSAs, or on such other date or such other time as the parties to the
Agreement may agree in writing;


WHEREAS, pursuant to Section 14.11 of the Agreement, the Agreement may be
amended by written agreement executed by the party or parties to be charged; and


WHEREAS, the Sellers and the Buyers desire to enter into this Amendment to
modify certain terms of the Agreement as provided below.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.Definitions. Capitalized terms used herein and not otherwise defined have the
meanings given to them in the Agreement.








1

--------------------------------------------------------------------------------






2.Amendment to Agreement.


(a)    Notwithstanding anything to the contrary in the Agreement, including
Section 2.4 of the Agreement, the Initial Closing may occur on such date as the
Sellers and the Buyer may mutually agree. In connection therewith, Sellers and
Buyer hereby acknowledge and agree to waive the five (5) Business Day period
after Buyer’s written waiver of the Initial Closing Conditions as set forth in
Section 2.4 of the Agreement as a condition of setting the date of such Initial
Closing. Furthermore, Sellers and Buyer acknowledge and agree, notwithstanding
the requirement in Section 2.4 of the Agreement that the Transferred Assets
(under the Agreement and the Other PSAs) to be purchased and sold at the Initial
Closing have an Allocated Asset Value of at least $1,400,000,000 in the
aggregate, that the Transferred Assets for the Initial Closing shall be those on
the attached Schedule IC with an aggregate Allocated Asset Value of
$512,327,665.00.


(b)    Notwithstanding anything to the contrary in the Agreement, including
Section 2.1(c) of the Agreement, the Seller shall not be required to transfer,
and the Buyer shall not be required to purchase, the Platform-Related Assets at
the Initial Closing. In the event the Platform-Related Assets are not purchased
and sold at the Initial Closing, then such Platform-Related Assets shall
constitute Deferred Assets for purposes of the Agreement and the sale and
purchase of the Platform-Related Assets, and the assumption of the Assumed
Liabilities associated therewith, shall take place at the second Serial Closing
in accordance with Section 2.5 of the Agreement. For the avoidance of doubt, the
closing deliverables contemplated to be delivered by each of the Buyer and the
Sellers at the Initial Closing in accordance with, in the case of the Buyer,
Sections 6.1(a)(iii), (iv) and (v), and in the case of the Sellers, Sections
6.2(a)(iii), (iv) and (v) shall not be delivered at the Initial Closing and
instead shall be delivered at the second Serial Closing at which the
Platform-Related Assets shall be purchased and sold otherwise in conformance
with the Agreement.


3.Limited Amendment. Except as specifically provided in this Amendment and as
the context of this Amendment otherwise may require to give effect to the intent
and purposes of this Amendment, the Agreement shall remain in full force and
effect without any other amendments or modifications.


4.Governing Law. This Amendment shall be governed by, interpreted under, and
construed and enforced in accordance with, the laws of the State of Delaware. To
the fullest extent permitted by law, the parties hereby unconditionally and
irrevocably waive and release any claim that the law of any other jurisdiction
governs this Amendment and this Amendment shall be governed and construed with
the laws of the State of Delaware.


5.Severability. If any term or provision of this Amendment or application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Amendment or the applicable of such term or
provision to persons or circumstances other than those




--------------------------------------------------------------------------------




as to which it is held invalid or unenforceable shall not be affected thereby,
and each term and provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.


6.Section Headings. The headings of the various Sections of this Amendment have
been inserted only for purposes of convenience, are not part of this Amendment
and shall not be deemed in any manner to modify, explain, expand or restrict any
of the provisions of this Amendment.


7.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, and it shall not be necessary in making
proof of this Amendment to produce or account for more than one such
counterpart.




[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first above written.


SELLERS:


DUKE REALTY LIMITED PARTNERSHIP,
an Indiana Limited Partnership


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer








[Signatures are continued on the following page.]




--------------------------------------------------------------------------------






DUKE CONSTRUCTION LIMITED PARTNERSHIP, an Indiana limited partnership




By:    Duke Business Centers Corporation,
an Indiana corporation, its general partner




By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer






DUKE TEXAS PROPERTIES , LP, an Indiana limited partnership


By:    Duke Texas GP, an Indiana
limited company, its general partner


By:    Duke Realty Limited Partnership, an Indiana
limited partnership, its sole member


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer






[Signatures are continued on the following page.]




--------------------------------------------------------------------------------
















BREMNERDUKE BCC GP , LLC, an Indiana limited liability company


By:    Duke Realty Limited Partnership, an Indiana
limited partnership, its sole member


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer








BREMNERDUKE BCC LP , LLC, an Indiana limited liability company


By:    Duke Realty Limited Partnership, an Indiana
limited partnership, its sole member


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer






[Signatures are continued on the following page.]






--------------------------------------------------------------------------------






DUKE REALTY BROWNING F.O.B. DEVELOPMENT, LLC, an Indiana limited liability
company


By:    Duke Realty Limited Partnership, an Indiana
limited partnership, its sole member


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer






DUKE REALTY TOWNE LAKE DEVELOPMENT, LLC, an Indiana limited liability company


By:    Duke Realty Limited Partnership, an Indiana
limited partnership, its managing member


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer




[Signatures are continued on the following page.]






--------------------------------------------------------------------------------






DUKE REALTY OHIO, an Indiana general partnership


By:    Duke Realty Limited Partnership, an Indiana
limited partnership, its managing partner


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer








DUKE REALTY NORTH BERGEN DEVELOPMENT, LLC, an Indiana limited liability company


By:    Duke Realty Limited Partnership, an Indiana
limited partnership, its sole member


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer




[Signatures are continued on the following page.]






--------------------------------------------------------------------------------






DUKE REALTY KISSIMMEE MOB, LLC, a Delaware limited liability company


By:    Duke Realty Limited Partnership, an Indiana
limited partnership, its sole member


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer






DUKE REALTY EAST ORLANDO MOB, LLC, a Delaware limited liability company


By:    Duke Realty Limited Partnership, an Indiana
limited partnership, its sole member


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer






[Signatures are continued on the following page.]






--------------------------------------------------------------------------------






DUKE REALTY SEBRING MOB, LLC, a Delaware limited liability company


By:    Duke Realty Limited Partnership, an Indiana
limited partnership, its sole member


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer








DUKE REALTY WOMEN’S CENTER DEVELOPMENT, LLC, an Indiana limited liability
company


By:    Duke Construction Limited Partnership, an
Indiana limited partnership, its sole member


By:    Duke Business Centers Corporation, an
Indiana corporation, its general partner


By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer




[Signatures are continued on the following page.]










--------------------------------------------------------------------------------






BUYER:


HTA ACQUISITION SUB, LLC, a Delaware limited liability company


By:    /s/Robert Milligan            
Name:    Robert Milligan    
Title:Authorized Signatory
    








--------------------------------------------------------------------------------





SCHEDULE IC


No.
Pool
State
Property
Address
Seller
Buyer
Allocated Value ($)
Property Interest
18
I
TX
Baylor Emerus Burleson Hosp
12500 South Freeway, Burleson, TX
Duke Texas Properties, L.P.
HTA-Burleson Hospital, LLC
20,918,043
Fee
19
I
TX
Baylor Emerus Colleyville Hosp
5500 Colleyville Blvd., Colleyville, TX
Duke Texas Properties, L.P.
HTA-Colleyville Hospital, LLC
13,881,889
Fee
20
I
TX
Baylor Emerus Mansfield Hosp
1776 US Highway 287, Mansfield, TX
Duke Texas Properties, L.P.
HTA-Mansfield Hospital, LLC
19,111,379
Fee
51
I
GA
Harbin Clinic Cedartown MOB
14 Cherokee Road, Cedartown, GA
Duke Realty Limited Partnership
HTA-Cedartown Dialysis, LLC
6,244,449
Fee
52
I
GA
Harbin Clinic Heart Center MOB
504 Redmond Road, Rome, GA
Duke Realty Limited Partnership
HTA-Heart Center MOB, LLC
20,000,000
Fee
54
I
GA
Harbin Clinic Rome Dialysis
172 Three Rivers Drive, Rome, GA
Duke Realty Limited Partnership
HTA-Rome Dialysis, LLC
1,800,000
Fee
56
I
GA
Harbin Clinic Specialty Center
550 Redmond Road, Rome, GA
Duke Realty Limited Partnership
HTA-Specialty Center, LLC
27,000,000
Fee
55
I
GA
Harbin Clinic Summerville Dialysis
12541 Hwy. 27 North, Summerville, GA
Duke Realty Limited Partnership
HTA- Summerville Dialysis, LLC
2,600,000
Fee
85
I
FL
VA Sunrise MOB
9800 West Commercial Blvd., Sunrise, FL
Duke Realty Limited Partnership
HTA-VA Sunrise MOB, LLC
49,729,938
Fee
 
 
 
 
 
 
 
 
 
64
IV
(1031)
CO
SCL Emerus Aurora Hosp
23770 East Smoky Hill Rd, Aurora, CO
DR Aurora Development, LLC
HTA-Aurora Hospital, LLC
35,508,530
Fee
66
IV
(1031)
CO
SCL Emerus Northglenn Hosp
11900 Grant Street, Northglenn, CO
DR Northglenn Development, LLC
HTA-Northglenn Hospital, LLC
36,910,667
Fee



12

--------------------------------------------------------------------------------




39
V
(1031)
OH
Centerre University Avon Hosp
37900 Chester Road, Avon, OH
DR Avon Development, LLC
HTA-Avon Hospital, LLC
33,429,841
Fee
65
V
(1031)
CO
SCL Emerus Littleton Hosp
8515 W. Coal Mine Avenue, Littleton, CO
DR Littleton Development, LLC
HTA-Littleton Hospital, LLC
34,114,143
Fee
67
V
(1031)
CO
SCL Emerus Westminster Hosp
6500 W. 104th Ave., Westminster, CO
Duke Realty Westminster Development, LLC
HTA-Westminster Hospital, LLC
28,723,368
Fee
85
VII
(1031)
NM
CHS Mountain View MOB
4351 E. Lohman Avenue, Las Cruces, NM
Duke Realty Las Cruces MOB, LLC
HTA-Regional Medical Center MOB, LLC
42,787,229
Leasehold
47
VIII
(1031)
TX
CHS Cedar Park 1 MOB
1401 Medical Parkway B, Cedar Park, TX
Duke Realty Limited Partnership
HTA-Cedar Park MOB 1, LLC
31,209,117
Leasehold
53
VIII
(1031)
GA
Harbin Clinic Hospital
1825 Martha Berry, Rome, GA
Duke Realty Limited Partnership
HTA-Martha Berry Hospital, LLC
45,829,541
Fee
40
XII
(1031)
TN
Centerre Baptist Memphis Hosp
1240 S. Germantown Road, Germantown, TN
Duke Realty Limited Partnership
HTA-Memphis Hospital, LLC
30,829,647
Leasehold
37
XII
(1031)
IN
Centerre Community Indy Hosp
7343 Clearvista Drive, Indianapolis, IN
Duke Realty CHN Development, LLC
HTA-Indianapolis Hospital, LLC
31,699,884
Leasehold





13